Exhibit 10.6

FORM OF CHANGE OF CONTROL AGREEMENT

[Name]

[Title]

Dear [Name]:

Apex Silver Mines Limited (the “Company”) considers it essential to the best
interests of its stockholders to foster the continuous employment of key
management personnel.  In this connection, the Board of Directors of the Company
(the “Board”) recognizes that, as is the case with many publicly held
corporations, the possibility of a Change of Control (as defined in Section 2
hereof) may exist and that such possibility, and the uncertainty and questions
which it may raise among management, may result in the departure or distraction
of management personnel to the detriment of the Company and its stockholders.

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company’s
management, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from the possibility of
a Change of Control, although no such change is now contemplated.

In order to induce you to remain in the employ of the Company, the Company
agrees that you shall receive the severance benefits set forth in this letter
agreement (the “Agreement”) in the event your employment with the Company is
terminated subsequent to a Change of Control under the circumstances described
below.

1.  TERM OF AGREEMENT.  This Agreement shall commence on the date hereof and
shall continue from year to year at the discretion of the Board of Directors. 
Provided no Change of Control shall have occurred, the Company may terminate
this Agreement at any time upon 12 months prior written notice to you; provided,
however, that after a Change of Control during the term of this Agreement, this
Agreement shall remain in effect until all of the obligations of the parties
under the Agreement are satisfied and the two year period referred to in the
definition of “Good Reason” has expired.  Notwithstanding the foregoing, and
provided no Change of Control shall have occurred, this Agreement shall
automatically terminate upon the earlier to occur of (i) your termination of
employment with the Company, or (ii) the Company’s furnishing you with notice of
termination of employment, irrespective of the effective date of such
termination.

2.  CHANGE OF CONTROL.  No benefits shall be payable hereunder unless there
shall have been a Change of Control, as set forth below.  For purposes of this
Agreement, a “Change of Control” shall mean the first to occur of the following
events specified in (A), (B), (C), (D) or (E) (but no event other than the
specified events):  (A) any person becomes the beneficial owner, directly or
indirectly, of securities of the Company representing thirty-five percent (35%)
or more of the combined voting power of the Company’s then outstanding voting
securities (other than


--------------------------------------------------------------------------------


(i) the Company, (ii) any subsidiary of the Company, or (iii) one or more
employee benefit plans maintained by the Company); (B) three or more Directors
of the Company, whose election or nomination for election is not approved by a
majority of the applicable Incumbent Board, are elected within any single twelve
month period to serve on the Board; (C) members of the applicable Incumbent
Board cease to constitute a majority of the Board; (D) the consummation of a
merger or consolidation of the Company with or into any other corporation or
entity or person, or any other corporate reorganization, in which the
stockholders of the Company immediately prior to such consolidation, merger or
reorganization own less than 50% of the outstanding voting securities of the
surviving entity (or its parent) following the consolidation, merger or
reorganization or (E) the consummation of a sale, lease or other disposition of
all or substantially all of the assets of the Company.  For purposes of Section
2(A) hereof, the terms “person” and “beneficial owner” shall have the meanings
set forth in Section 13(d) and Rule 13d-3, respectively, of the Securities
Exchange Act of 1934, as amended, and in the regulations promulgated
thereunder.  For purposes of this Section 2, “Incumbent Board” means (i) members
of the Board of Directors of the Company as of the date hereof, to the extent
that they continue to serve as members of the Board, and (ii) any individual who
becomes a member of the Board after the date hereof, if such individual’s
election or nomination for election as a Director was approved by a vote of at
least seventy-five percent (75%) of the then applicable Incumbent Board.

3.  TERMINATION FOLLOWING CHANGE OF CONTROL.  If the events described in Section
2 hereof constituting a Change of Control shall have occurred during the term of
this Agreement, you shall be entitled to the benefits provided in Subsection
4(iii) hereof upon the subsequent termination of your employment within 2 years
after the occurrence of such Change of Control unless such termination is (A)
because of your death or Disability, (B) by the Company for Cause, or (C) by you
other than for Good Reason.

(i)                                     Disability.  If, as a result of your
incapacity due to physical or mental illness, you shall have been absent from
the full-time performance of your duties with the Company for six consecutive
months, and within 30 days after written notice of termination is given you
shall not have returned to the full-time performance of your duties, your
employment may be terminated for “Disability.”

(ii)                                  Cause.  Termination by the Company of your
employment for “Cause” shall mean termination for (A) the commission of a felony
or a crime involving moral turpitude or the commission of any other act
involving dishonesty, disloyalty, or fraud with respect to the Company, (B)
conduct tending to bring the Company into substantial public disgrace or
disrepute, (C) substantial and repeated failure to perform duties as reasonably
directed by the Board, (D) gross negligence or willful misconduct with respect
to the Company or any of its affiliated entities, or (E) any other material
breach of any other agreement between you and the Company or its affiliated
entities which is not cured within 15 days after written notice thereof to you.

(iii)                               Good Reason.  You shall be entitled to
terminate your employment for Good Reason.  For purposes of this Agreement,
“Good Reason” shall mean, without your express written consent, the occurrence
within 2 years after a Change of Control of any of the following circumstances
unless, in the case of paragraphs (A), (B), (E), (F), (G) or (H), such
circumstances are fully corrected prior to the Date of Termination specified in
the Notice of Termination, as such terms are defined in Subsections 3(v) and
3(iv) hereof, respectively, given in respect thereof:

2


--------------------------------------------------------------------------------




(A)                              the assignment to you of any duties
inconsistent with your current status as an executive of the Company or a
substantial adverse alteration in the nature or status of your responsibilities
from those in effect immediately prior to the Change of Control;

(B)                                a reduction by the Company in your annual
base salary as in effect on the date hereof or as the same may be increased from
time to time, except for across-the-board salary reductions similarly affecting
all senior executives of the Company and all senior executives of any person in
control of the Company;

(C)                                your relocation to a location not within 25
miles of your present office or job location, except for required travel on the
Company’s business to an extent substantially consistent with your present
business travel obligations;

(D)                               the failure by the Company to pay to you any
portion of your current compensation, or to pay to you any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven days of the date such compensation is due;

(E)                                 the failure by the Company to continue in
effect any bonus to which you were entitled, or any compensation plan in which
you participated immediately prior to the Change of Control which is material to
your total compensation, including but not limited to the Company’s Incentive
Bonus Plan, Stock Option Plan, 401(k) Profit Sharing Plan, or any substitute
plan or plans adopted prior to the Change of Control, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan and such equitable arrangement provides
substantially equivalent benefits not materially less favorable to you (both in
terms of the amount of benefits provided and the level of your participation
relative to other participants), or the failure by the Company to continue your
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable (both in terms of the amount of benefits provided and
the level of your participation relative to other participants) as existed at
the time of the Change of Control of the Company.

(F)                                 the failure by the Company to continue to
provide you with benefits substantially similar or superior to those enjoyed by
you under any of the Company’s life insurance, medical, dental, and accident, or
disability plans in which you were participating at the time of the Change of
Control, the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive you of any material
fringe benefit enjoyed by you at the time of the Change of Control, or the
failure by the Company to provide you with the number of paid vacation days to
which you are entitled in accordance with the Company’s normal vacation policy
in effect at the time of the Change of Control;

(G)                                the failure of the Company to obtain a
satisfactory agreement from any successor to assume and agree to perform this
Agreement, as contemplated in Section 5 hereof; or

(H)                               any purported termination of your employment
which is not effected pursuant to a Notice of Termination satisfying the
requirements of Subsection 3(iv) hereof (and,

3


--------------------------------------------------------------------------------




if applicable, the requirements of Subsection 3(ii) hereof); for purposes of
this Agreement, no such purported termination shall be effective.

Your rights to terminate your employment pursuant to this Subsection 3(iii)
shall not be affected by your incapacity due to physical or mental illness. 
Your continued employment shall not constitute consent to, or a waiver of rights
with respect to, any circumstance constituting Good Reason hereunder.

(iv)                              NOTICE OF TERMINATION.  Any purported
termination of your employment by the Company or by you shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 6 hereof.  For purposes of this agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of your employment
under the provision so indicated.

(v)                                 DATE OF TERMINATION, ETC.  “Date of
Termination” shall mean (A) if your employment is terminated for Disability, 30
days after Notice of Termination is given (provided that you shall not have
returned to the full-time performance of your duties during such 30-day period),
(B) if your employment is terminated pursuant to Subsection 3(ii) hereof or for
any other reason (other than Disability), the date specified in the Notice of
Termination (which shall not be less than 30 nor more than 60 days from the date
such Notice of Termination is given) or (C) if your employment is terminated
pursuant to Subsection 3(iii) hereof, the date specified in the Notice of
Termination (which shall not be less than 15 nor more than 60 days from the date
such Notice of Termination is given).

4.  COMPENSATION UPON TERMINATION OR DURING DISABILITY.  Following a Change of
Control, as defined by Section 2 hereof, upon termination of your employment
within 2 years after the occurrence of such Change of Control or during a period
of Disability you shall be entitled to the following benefits:

(i)                                     During any period that you fail to
perform your full-time duties with the Company as a result of incapacity due to
physical or mental illness, you shall continue to receive your base salary at
the rate in effect at the commencement of any such period, together with all
amounts payable to you under any compensation plan of the Company during such
period, until this Agreement is terminated pursuant to Subsection 3(i) hereof. 
Thereafter, or in the event your employment shall be terminated by you other
than for Good Reason or by reason of your death, your benefits shall be
determined under the Company’s insurance or other compensation programs then in
effect in accordance with the terms of such programs.

(ii)                                  If your employment shall be terminated by
the Company for Cause, Disability or death, or by you other than for Good
Reason, the Company shall, to the extent not theretofore paid, pay you in a lump
sum your full base salary through the Date of Termination at the rate in effect
at the time Notice of Termination is given within 10 business days of the Date
of Termination, plus all other amounts to which you are entitled under any
insurance and other compensation programs of the Company at the time such
payments are due, and the Company shall have no further obligations to you under
this Agreement.

4


--------------------------------------------------------------------------------




(iii)                               If your employment by the Company shall be
terminated (a) by the Company other than for Cause, Disability or death or (b)
by you for Good Reason, then you shall be entitled to the benefits provided
below:

(A)                              The Company shall, to the extent not
theretofore paid, pay you in a lump sum your full base salary through the Date
of Termination at the rate in effect at the time Notice of Termination is given
within 10 business days of the Date of Termination, plus all other amounts to
which you are entitled under any compensation plan of the Company, at the time
such payments are due, except as otherwise provided below.

(B)                                In lieu of any further salary payments to you
for periods subsequent to the Date of Termination, the Company shall pay as
severance pay to you a lump sum severance payment (together with the payments
provided in paragraph (C) of this Subsection 4(iii), the “Severance Payments”)
equal to          times the sum of (a) your annual base salary in effect
immediately prior to the occurrence of the circumstance giving rise to the
Notice of Termination given in respect thereof, and (b) 100% of your target
bonus amount established pursuant to the compensation or bonus plan in effect
immediately prior to the occurrence of the circumstance giving rise to the
Notice of Termination.  The Severance Payments shall be made within 10 business
days of the Date of Termination.

(C)                                The Company shall pay to you any deferred
compensation, including but not limited to deferred bonuses, allocated or
credited to you as of the Date of Termination.

(D)                               The Company shall also pay to you all legal
fees and expenses incurred by you prior to December 31 of the second calendar
year following the calendar year that includes the Date of Termination as a
result of such termination including all such fees and expenses, if any,
incurred in contesting or disputing any such termination or in seeking to obtain
or enforce any right or benefit provided by this Agreement.

(E)                                 Taxes - All payments shall be subject to the
withholding of such amounts as the Company is required to be withheld pursuant
to any applicable federal, state, or local law or regulation, and you are
responsible for any tax liability on such payments.

(F)                                 All payments under this Agreement will be
contingent upon the execution of a Release of Claims by you and the Company, and
this Release of Claims shall govern the timing of all payments made.  A copy of
the terms and conditions of such Release of Claims is attached as an appendix to
this Agreement.

(G)                                Gross-Up of Benefits.  Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment or distribution by the Company to or for your benefit (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 4.(iii)(G) (a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended, including any regulations adopted thereunder (the “Code”), or any
interest or penalties are

5


--------------------------------------------------------------------------------




incurred by you with respect to such excise tax that are not due to your actions
or inactions (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then you shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by you of all taxes imposed upon the Gross-Up Payment
(including any federal, state, and local income taxes, employment taxes under
Section 3101(b) of the Code, and Excise Taxes, assuming the highest marginal
income tax rates apply to the Gross-Up Payment), you retain an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.  In the
event you are entitled to a Gross-Up Payment, the following shall apply:

(1)                                  All determinations required to be made,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment, shall be made by a nationally recognized certified public
accounting firm selected by the Company (the “Accounting Firm”).  The Accounting
Firm shall be requested to provide detailed supporting calculations both to the
Company and you within 15 business days of the receipt of notice that there has
been a Payment.  All fees and expenses of the Accounting Firm shall be borne
solely by the Company.  Any Gross-Up Payment shall be paid by the Company to you
within 5 days of the receipt of the Accounting Firm’s determination.  Any
determination by the Accounting Firm shall be binding upon the Company and you. 
As a result of uncertainty in the application of Sections  280G and 4999 of the
Code, it is possible that Gross-Up Payments that will not have been made by the
Company should have been made (an “Underpayment”).  In the event the Company
exhausts its remedies pursuant to the following paragraph and you are thereafter
required to make a payment of any Excise Tax, the Accounting Firm shall be
requested to determine the amount of the Underpayment that has occurred and any
such Underpayment shall be promptly paid by the Company to you.

(2)                                  You shall notify the Company in writing of
any assertion by the Internal Revenue Service that, if successful, would require
the payment by the Company of an Underpayment.  Such notification shall be given
as soon as practicable, but no later than 10 business days after you are
informed of such assertion.  You shall apprise the Company of the nature of such
assertion and provide copies of all letters, notices, etc. regarding the
assertion, and written summaries of any statements made to you or by you in
connection with the assertion.  You shall not pay any amount asserted to be due
prior to the expiration of the 30-day period following the date on which you
give such notice to the Company (or such shorter period ending on the date that
any payment of taxes with respect to such assertion is due).  If the Company
notifies you in writing prior to the expiration of such period that the Company
desires to contest such assertion, you shall:

(a)                                  give the Company any information reasonably
requested by the Company relating to such assertion,

(b)                                 take such action in connection with
contesting such assertion as the Company shall reasonably request in writing
from time to time,

6


--------------------------------------------------------------------------------




including, without limitation, accepting legal representation with respect to
such assertion by an attorney reasonably selected by the Company,

(c)                                  cooperate with the Company in good faith in
order effectively to contest such assertion, and

(d)                                 permit the Company to participate in any
proceedings relating to such assertion;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold you harmless, on an after-tax
basis, for any Excise Tax and income and employment tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses.  The Company shall control all proceedings taken in connection with
such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such assertion and may, at its sole
discretion, either direct you to pay the tax asserted and sue for a refund or
contest the claim in any permissible manner, and you agree to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company directs you to pay such claim
and sue for a refund, the Company shall advance the amount of such payment to
you, on an interest-free basis, and shall indemnify and hold you harmless, on an
after-tax basis, from any Excise Tax and income and employment tax (including
interest or penalties) imposed with respect to such advance or with respect to
any imputed income in connection with such advance; and provided, further, that
any extension of the statute of limitations relating to payment of taxes for the
taxable year with respect to which such contested amount is claimed to be due is
limited solely to such contested amount.  Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which the Gross-Up
Payment would be payable hereunder, and you shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

(3)                                  If, after the receipt by you of a Gross-Up
Payment or an amount advanced by the Company, you become entitled to receive any
refund with respect to the Excise Tax to which such Gross-Up Payment relates or
with respect to such claim, you shall (subject to the Company’s complying with
the requirements of this Section, if applicable) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto).  If, after the receipt by you of an amount advanced
by the Company pursuant to this Section, a determination is made that you shall
not be entitled to any refund with respect to such claim and the Company does
not notify you in writing of its intent to contest such denial of refund prior
to the expiration of 30 days after such determination, then such advance shall
be forgiven

7


--------------------------------------------------------------------------------




and shall not be required to be repaid and the amount of such advance shall
offset, to the extent thereof, the amount of Gross-Up Payment required to be
paid.

(iv)                              If your employment shall be terminated (A) by
the Company other than for Cause, Disability or death or (B) by you for Good
Reason, then, provided you timely elect continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall pay, on your behalf, the portion of premiums of your group
health insurance, including coverage for your eligible dependents, that the
Company paid immediately prior to the Date of Termination (“COBRA Payments”) for
the period that you are entitled to coverage under COBRA, but not to exceed
       months (“COBRA Period”).  The Company will pay such COBRA Payments for
your eligible dependents only for coverage for which those dependents were
enrolled immediately prior to the Date of Termination.  You will continue to be
required to pay that portion of the premium of your health coverage, including
coverage for your eligible dependents, that you were required to pay as an
active employee immediately prior to the Date of Termination.  Within 30 days
following the end of the COBRA Period, the Company shall pay to you in a lump
sum an amount equal to the product of (x) the amount of the COBRA payment paid
on your behalf for the final month of the COBRA Period and (y) the number of
months by which the Cobra Period was less than       .

(v)                                 If your employment shall be terminated (A)
by the Company other than for Cause, Disability or death or (B) by you for Good
Reason then for a       -month period after such termination, the Company shall
arrange to provide you, at a cost not to exceed $5,000 in the aggregate, with
life, disability, and accident insurance benefits substantially similar to those
that you are receiving immediately prior to the Notice of Termination.  Benefits
otherwise receivable by you pursuant to this Subsection 4(v) shall be reduced to
the extent comparable benefits are actually received by you from another
employer during the       -month period following your termination, and any such
benefits actually received by you shall be reported to the Company.

(vi)                              You shall not be required to mitigate the
amount of any payment provided for in this Section 4 by seeking other employment
or otherwise, nor shall the amount of any payment or benefit provided for in
this Section 4 be reduced by any compensation earned by you as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by you to the Company (other than by any cash payments
which may be available to you under the Company’s Severance Policy), or
otherwise except as specifically provided in this Section 4.

(vii)                           In addition to all other amounts payable to you
under this Section 4, you shall be entitled to receive all benefits available to
you under the Company’s Employees’ Share Option Plan, 401(k) profit sharing
plan, and to Outplacement benefits as defined in Section 5.5 of the Company’s
Severance Policy.

(viii)                        Anything in this Agreement to the contrary
notwithstanding, if on the Date of Termination of your employment with the
Company, as a result of such termination, you would receive any payment that,
absent the application of this Section 4(viii), would be subject to interest and
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(2)(B)(i) of the Code, then such payment shall be
payable on the date that is the earliest of (i) six (6) months after the Date of
Termination,

8


--------------------------------------------------------------------------------




(ii) your death or (iii) such other date as will not result in such payment
being subject to such interest and additional tax.  It is the intention of the
parties that payments or benefits payable under this Agreement not be subject to
the additional tax imposed pursuant to Section 409A of the Code.  To the extent
such potential payments or benefits could become subject to such Section, the
parties shall cooperate to amend this Agreement with the goal of giving you the
economic benefits described herein in a manner that does not result in such tax
being imposed (it being understood that if such amendments do not avoid the
application of Section 409A of the Code, the Company will make such payments
nonetheless).

5.  SUCCESSORS; BINDING AGREEMENT.

(i)                                     The Company will require any successor
(whether direct or indirect, by purchase, merger, share exchange, consolidation
or otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  Failure of the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle you to compensation from the
Company in the same amount and on the same terms as you would be entitled to
hereunder if you terminate your employment for Good Reason following a Change of
Control, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this agreement by operation of
law, or otherwise.

(ii)                                  This Agreement shall inure to the benefit
of and be enforceable by your personal or legal representatives, executors,
administrators, heirs, distributees and legatees.  If you should die while any
amount would still be payable to you hereunder if you had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this agreement to your legatee or other designee or, if there is no
such designee, to your estate.

(iii)                               In the event that you are employed by a
subsidiary of the Company, wherever in this Agreement reference is made to the
“Company,” unless the context otherwise requires, such reference shall also
include such subsidiary.  The Company shall cause such subsidiary to carry out
the terms of this Agreement insofar as they relate to the employment
relationship between you and such subsidiary, and the Company shall indemnify
you and save you harmless from and against all liability and damage you may
suffer as a consequence of such subsidiary’s failure to perform and carry out
such terms.  Wherever reference is made to any benefit program of the Company,
such reference shall include, where appropriate, the corresponding benefit
program of such subsidiary if you were a participant in such benefit program on
the date a Change of Control has occurred.

6.  NOTICE.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the Board
with a copy to the

9


--------------------------------------------------------------------------------




Secretary of the Company, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

7.  MISCELLANEOUS.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board.  No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.  To the extent that
United States federal laws do not otherwise apply, this Agreement shall be
construed in accordance with and governed by the laws of the Cayman Islands.

8.  VALIDITY.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

9.  COUNTERPARTS.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

10.  ARBITRATION.  Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in the State of
Colorado, in accordance with the rules of the American Arbitration Association
then in effect.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction; provided, however, that you shall be entitled to seek
specific performance of your right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.

[remainder of page intentionally left blank]

10


--------------------------------------------------------------------------------




If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter which will then
constitute our agreement on this subject.

Sincerely,

Apex Silver Mines Limited

By

 

 

 

 

Agreed to as of the        day of                               .

 

 

Signature:

 

 

 

 [Name]

 

11


--------------------------------------------------------------------------------


APPENDIX

FORM OF

GENERAL RELEASE

I,                                       , for good and valuable consideration,
including the performance by Apex Silver Mines Limited, a Cayman Islands company
(the “Company”), of certain obligations under that certain Change of Control
Agreement dated as of                          between myself and the Company
(the “Change of Control Agreement”), do hereby release and forever discharge as
of the date hereof, the Company and all present, future and former subsidiaries,
affiliates, directors, officers, agents, attorneys, insurers, shareholders,
representatives and employees of the Company (including all subsidiaries,
affiliates, directors, officers, agents, attorneys, insurers, shareholders,
partners, representatives and employees thereof), and the successors and assigns
of each of them (collectively, the “Released Parties”) to the extent provided
below.

1.  Except as provided in Section 2 below, I knowingly and voluntarily release
and forever discharge the Company and the other Released Parties from any and
all claims, controversies, actions, causes of action, cross-claims,
counter-claims, demands, debts, damages (however styled, including compensatory,
liquidated, punitive or exemplary damages), claims for costs and attorneys’
fees, or liabilities of any nature whatsoever in law and in equity, both past
and present (from the beginning of the world through the date of this General
Release) and whether known or unknown, suspected, or claimed against the Company
or any of the Released Parties which I, my spouse, or any of my heirs,
executors, administrators, representatives or assigns, have or may have, which
arise out of or are connected with my employment or association with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under:  Title VII of the Civil Rights
Act of 1964, as amended; the Civil Rights Act of 1991, as amended; the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990, as
amended; the Family and Medical Leave Act of 1993, as amended; the Civil Rights
Act of 1866, as amended; the Age Discrimination in Employment Act (29 U.S.C.
§ 621 et seq.), as amended (“ADEA”), subject to Section 15 below; the Worker
Adjustment Retraining and Notification Act, as amended; the Employee Retirement
Income Security Act of 1974, as amended; any applicable Executive Order
Programs; the Fair Labor Standards Act, as amended; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).  As part of the release set forth in this
Section 1, I fully and forever covenant not to sue or cause to be sued the
Company or any other Released Party with respect to any Claims.

2.  This General Release shall not relinquish, diminish, or in any way affect
(i) any accrued benefits under the terms of the Change of Control Agreement or
any other plans or programs of the Company which are due to me, or (ii) rights
for indemnification as a director of the Company

A-1


--------------------------------------------------------------------------------


under the Company’s certificate of incorporation or bylaws for duly approved
acts taken prior to the date of this General Release, subject to the provisions
thereof.

3.  I represent that I have made no assignment or transfer of any Claims, or any
other matter covered by Section 1 above.  I agree that I will indemnify, defend
and hold harmless the Company from any and all Claims so assigned and
transferred.  I have not been involved in any personal bankruptcy or other
insolvency proceedings at any time since I began my employment with the
Company.  No child support orders, garnishment orders, or other orders requiring
that money owed to me by the Company be paid to any other person are now in
effect.

4.  In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied that are released by me.  I further acknowledge and agree that my
separation from employment with the Company shall not serve as the basis for any
claim or action.  I agree that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied.  I acknowledge
and agree that this waiver is an essential and material term of this General
Release.  I therefore agree that in the event a Claim is brought seeking damages
against me in violation of the terms of this General Release, or in the event a
party should seek to recover against the other in any Claim brought by a
governmental agency on such party’s behalf, this General Release shall serve as
a complete defense to such Claims.  I further agree that I am not aware of any
pending or threatened charge or complaint of the type described above as of the
execution of this General Release.

5.  I agree that, by my signature below, I hereby resign from all positions,
including any board memberships, related to the Company and its subsidiaries
contemporaneously with the execution of this General Release.

6.  I understand that this General Release embodies the complete agreement and
understanding among the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or among the parties, written or oral, which may have related to the subject
matter hereof in any way.

7.  Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held by any court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
but this General Release shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

8.  This General Release shall be binding in all respects upon, and shall inure
to the benefit of, the heirs, successors and assigns of the parties hereto;
provided that I acknowledge that I may not assign my rights under the this
General Release without the prior written consent of the Company.  I agree, upon
reasonable request of the Company, to execute, acknowledge and deliver


--------------------------------------------------------------------------------




any additional instrument or documents that may be reasonably required to carry
out the intentions of this General Release.  This General Release may be
executed in counterparts and facsimile signatures shall be originals for all
purposes.

9.  I agree that this General Release shall be interpreted and construed in
accordance with the laws of the State of Colorado and that any disputes arising
under this General Release or by any asserted breach of it, or from the
employment relationship between the Company and Executive, shall be litigated in
the state or federal courts in Colorado and I consent to such jurisdiction.

10.  I represent that I am over the age of forty (40).  As part of the release
set forth in Section 1, I knowingly and voluntarily agree to waive any rights or
claims arising out of or relating to the ADEA (the “ADEA Waiver”) and
acknowledge that I have been informed of the following:

a.                                       I represent and acknowledge that I am
waiving any and all rights or claims that I may have arising under the ADEA;

b.                                      I represent and acknowledge that I have
been informed of my right to consult with an attorney regarding these ADEA
rights, before executing this General Release;

c.                                       I know and understand that I am not
waiving any rights or claims that may arise after the date this waiver of ADEA
rights is executed;

d.                                      I know and understand that in exchange
for the waiver of my rights under the ADEA, I am receiving consideration in
addition to any consideration to which I am already entitled;

e.                                       BY SIGNING THIS GENERAL RELEASE, I
REPRESENT AND ACKNOWLEDGE THAT I HAVE BEEN INVITED AND ADVISED TO CONSULT AN
ATTORNEY BEFORE SIGNING THIS DOCUMENT.  I acknowledge and understand that I have
been given a period of at least twenty-one (21) days in which to consider the
terms of the ADEA Waiver provided to me; and

f.                                         I understand that I have the right to
revoke this ADEA Waiver contained in this General Release at any time within
seven (7) days after signing this General Release, by providing written notice
to the following address:  Apex Silver Mines Limited,
                                                            , and that, upon
such revocation, this General Release will not have any further legal force and
effect.  I further understand and agree that this General Release shall not
become effective or enforceable until this seven day revocation period has
expired.


--------------------------------------------------------------------------------




By signing this General Release, I further represent and agree that:

(i)                                     I have read it carefully;

(ii)                                  I understand all of its terms and know
that I am giving up important rights, including but not limited to, rights under
Title VII of the Civil Rights Act of 1964, as amended; the Equal Pay Act of
1963, as amended; the Americans with Disabilities Act of 1990, as amended; and
the Employee Retirement Income Security Act of 1974, as amended;

(iii)                               I voluntarily consent to everything in this
General Release;

(iv)                              I have been advised to consult with an
attorney before executing this General Release and I have done so or, after
careful reading and consideration I have chosen not to do so of my own volition;

(v)                                 I have signed this General Release knowingly
and voluntarily and with the advice of any counsel retained to advise me with
respect to this General Release;

(vi)                              I agree that the provisions of this General
Release may not be amended, waived, changed or modified except by an instrument
in writing signed by an authorized representative of the Company and by me.

DATE:                                 , 20        

 

 

[Executive]

 

Acknowledged and agreed to this            day of
                              , 20      

 

Apex Silver Mines Limited,

 

a Cayman Islands company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------




SCHEDULE TO FORM OF

CHANGE OF CONTROL AGREEMENT

The following table contains a list of our officers who are party to the Change
of Control Agreement.  This agreement supersedes and replaces the previous
change of control agreement, if any, between the Company and the officer.  As
shown below, the only terms of the agreement which differ are (1) the multiple
of salary and bonus to be paid by the Company as provided in Section 4(iii)(B),
and (2) the period of time for which benefits will be payable as provided in
Sections 4(iv) and (v).

Name

 

Execution Date

 

Salary/Bonus Multiple
(Section 4(iii)(B))

 

Benefit Period
(Section 4(iv) and (v))

 

Jeffrey Clevenger

 

September 25, 2006

 

Three

 

Thirty-Six Months

 

Alan Edwards

 

September 25, 2006

 

Three

 

Thirty-Six Months

 

Robert Blakestad

 

September 25, 2006

 

Two

 

Twenty-Four Months

 

Jerry Danni

 

September 25, 2006

 

Two

 

Twenty-Four Months

 

Marcel DeGuire

 

September 25, 2006

 

Two

 

Twenty-Four Months

 

Igor Levental

 

September 25, 2006

 

Two

 

Twenty-Four Months

 

Gerald Malys

 

September 25, 2006

 

Two

 

Twenty-Four Months

 

Terry Owen

 

September 25, 2006

 

Two

 

Twenty-Four Months

 

Donald Ratcliff

 

November 1, 2006

 

Two

 

Twenty-Four Months

 

Robert Vogels

 

September 25, 2006

 

Two

 

Twenty-Four Months

 

 


--------------------------------------------------------------------------------